—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 27, 1992, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
*855There is substantial evidence to support the conclusion that, during the period that claimant was collecting unemployment insurance benefits, she was not totally unemployed as she was an officer and shareholder of an ongoing corporation for which she signed most of the checks (see, Matter of Gonyo [Roberts], 124 AD2d 884; Matter of St. Germain [Ross], 78 AD2d 565). On the corporate tax return for the year 1990, claimant was listed as the only officer. In addition, claimant received rent for the use of her home as the corporation’s place of business. Therefore, although claimant made little or no money and the business may not have been doing well, these facts are not controlling as claimant nonetheless stood to gain financially (see, Matter of DeVivo [Levine], 51 AD2d 619; Matter of Muller [Levine], 50 AD2d 1005, lv denied 40 NY2d 806). Finally, the unemployment insurance benefits that claimant received were properly held recoverable (see, Labor Law § 597 [4]; Matter of Barber [Roberts], 121 AD2d 767).
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.